 HAYNES-TRANE SERVICE AGENCY 83Haynes-Trane Service Agency, Inc. and United As- ORDERsociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Pursuant to Section 10(c) of the National LaborStates and Canada, AFL-CIO, Local Union No. Relations Act, as amended, the National Labor Re-208. Case 27-CA-6503 lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andOctober 28, 1981 hereby orders that the complaint be, and it herebyDECISION AND ORDER is, dismissed in its entirety.BY MEMBERS FANNING, JENKINS, AND form of both passive and active threats to management, and a challengeby yourself for management to discharge you," Respondent must haveZIMMERMAN terminated Ledford for attempting to exercise his rights under the Act asit stated it would do in its earlier letters.On December 17, 1980, Administrative Law Aldrich's testimony does in fact raise the possibility that, in draftingJudge James M. Kennedy issued the attached Deci- Ledford's dismissal memo, Respondent may have taken into account Led-sion in this proceeding. Thereafter, the General ford's threat to file NLRB charges as well as other unprotected threats.However, careful examination of the circumstances surrounding Led-Counsel filed exceptions and a supporting brief, ford's dismissal establishes that Ledford's threat to file NLRB charges didand Respondent filed an answering brief. not play a motivating role in his discharge.Pursuant to the provisions of Section 3(b) of the On the morning of October 22, 1979, Ledford refused to report to aPursuant to the provisions of Section 3(b) of the temporary job assisgnment in Denver. Later that day, he was notified byNational Labor Relations Act, as amended, the Na- wire that he would be suspended for I week if he did not report to thetional Labor Relations Board has delegated its au- Denver job the following day. On October 23, Ledford again refused toreport. As a result, he was suspended from October 24 through Octoberthority in this proceeding to a three-member panel. 31. Ledford returned to work on November I, and was again ordered toThe Board has considered the record and the at- report to a Denver job. Respondent accepted his excuse that he couldtached Decision in light of the exceptions and not go to Denver that day for personal reasons. However when edfordagain declined to go to Denver the next day, he was discharged. Thisbriefs and has decided to affirm the rulings, find- sequence of events persuades us that Ledford's termination was precipi-ings,' and conclusions2of the Administrative Law tated by his repeated refusal to accept temporary work assignments inJudge and to adopt his recommended Order. Denver. Thus, under the test adopted in Wright Line. a Division of WrightLine, Inc., 251 NLRB 1083, 1089 (1980), enfd. N.L.R.B. v. Wright Line,662 F.2d 899 (Ist Cir. 1981), we are compelled to conclude that the Gen-At fn. 10 of his Decision, the Administrative Law Judge stated that, eral Counsel has not made "a prima facie showing sufficient to supportaccording to its president, Fred Haynes, Respondent never sent employee the inference that protected conduct was a 'motivating factor"' in Re-Charles W. Ledford a warning letter regarding alleged threats to man- spondent's decision to discharge Ledford.agement because Ledford's suspension had been deemed warning enough. Because the General Counsel has failed to make a prima facie case, inThe record shows that Ledford was suspended solely because he refused which event the issues treated in Wright Line do not arise, Member Jen-to report to a temporary job assignment in Denver. Haynes' testimony kins does not consider Wright Line pertinent.that Ledford's suspension was considered warning enough was in the Member Zimmerman agrees that Respondent did not violate Sec.context that no useful purpose would have been served by disciplining 8(aX4) and (I) of the Act. He finds that, through the testimony of ServiceLedford for a second act of alleged misconduct at a time when he was Manager Jan Aldrich, the General Counsel made a prima facie showingbeing subjected to more severe discipline for an earlier act. Haynes did that protected conduct was a motivating factor in Respondent's decisionnot suggest that Ledford's alleged threats motivated his suspension in any to discharge employee Ledford. The mention of the filing of NLRBway. charges in a proposed letter of discipline I week prior to the discharge,'The General Counsel has excepted, inter alia, to the Administrative coupled with the repetition of the same language regarding "threats" inLaw Judge's conclusion that Respondent did not violate Sec. 8(aX4) and the actual dismissal letter, supports the inference that protected conduct(1) of the Act by discharging employee Ledford. In support of this ex- was a motivating factor for the discharge. However, he further finds thatception, the General Counsel points to certain testimony the Administra- Respondent established that it would have discharged Ledford for repeat-tive Law Judge did not discuss which appears to establish some link be- ed refusals to accept temporary work assignments even in the absence oftween a threat Ledford made to file charges with the Board and his dis- his protected conduct.missal.Service Manager Jan Aldrich testified on cross-examination that aletter was drafted, but never sent, which would have warned Ledford DECISIONthat continued threats to management personnel would result in his dis-charge. The letter reads as follows: STATEMENT OF THE CASEDear Mr. Ledford:On----occasions in the recent weeks you have made various JAMES M. KENNEDY, Administrative Law Judge: Thisthreats to other management personnel in this company, apparently case was heard before me in Denver, Colorado, onin connection with the charges you have filed with the NLRB. On August 12-14, 1980, pursuant to a complaint issued byOctober 23, in a phone conversation with Bill Watkins regarding the Regional Director for Region 27 for the Nationalyour failure to accept a temporary assignment to Denver, you threat-ened that "Someone's head is going to be broken." Labor Relations Board on February 19, 1980, and whichThe company cannot ignore or tolerate such threats. This letter is based on a charge filed by United Association of Jour-should be considered by you as a serious reprimand of your conduct, neymen and Apprentices of the Plumbing and Pipefittingand because you are already on a week's suspension without pay, no Industry of the United States and Canada AFL-CIOfurther action will be taken. However, any recurrence of threatsabusive, or insubordinate conduct will result in your immediate dis- Local Union No. 208 (herein called the Union), on Janu-charge. ary 8, 1980. The complaint alleges that Haynes-TraneAldrich further testified that included among the threats contemplated by Service Agency, Inc. (herein called Respondent), has en-the letter were threats of civil action and bodily harm and a threat Led- gaged in certain violations of Section 8(a)(1), (3), (4), andford had made concerning the filing of charges with the Board. The Gen-eral Counsel argues that, because one of the four reasons for discharge (5) of the National Labor Relations Act, as amendedlisted on Ledford's memorandum of dismissal was "Insubordination in the (herein called the Act).259 NLRB No. 12 84 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIssues by Trane but by others. This case involves the serviceend of Respondent's business.The principal issue is whether Respondent discrimina- end of Respondent's business.torily ordered its employee Charles W. "Bill" Ledford to Respondent's entire operation is run by its president,transfer from its Colorado Springs office to its Denver Fred Haynes. His assistants with respect to the servicetransfer from its Colorado Springs office to its Denver Controller William Watkins and Serviceheadquarters as a reprisal for its employees' having agency arechosen representation by the Union. When Ledford re- Manager Jan Aldrich. Under Aldrich are field supervi-sors and so-called "service engineers," i.e., those individ-fused to transfer, he was suspended; he refused a secondtime and was thereafter discharged. Thus, a sequentialnstallation and/or repair ofissue is whether or not those acts were likewise unlaw- equipment.The Colorado Springs office was also divided into theful. In an alternative theory the General Counsel has al- two divisions but was much smaller. During theleged that Respondent took its action against Ledfordleged that Respondent took its action against Ledford in question it had two or three sales persons, including abecause he participated in a representation case hearing. es two ers including aFinally, as a third alternative, there is the allegation that es manager, two service engineers, ncluding the al-leged discriminatee, Bill Ledford, and two office workersthe decision to transfer Ledford was a unilateral changein.. working. condi s ad d d who provided clerical support to both sides of the busi-inworin conditions and dtus.nedtoundermi e ness. Until August 1979,2 Ledford was in charge of the~~Union's majority status.Colorado Springs service operation. For some periodAll parties were given full opportunity to participate,prior to the transactions to be described herein, he re-to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs, ported directly to Aldrich. However, the Denver oper-which have' b .c y c d ation also had an intermediate field supervisor who hadwhich have been carefully considered, were filed onwhibehalf of all parties. havebeencarefullyconsideredirect supervision of the service engineers and who re-ported directly to Aldrich. Ledford did not report toUpon the entire record of the case, and from my ob- ported directly to Aldrich. Ledford did not report toservation of the witnesses and their demeanor, I make him until August. At that time the field supervisor wasthe following:FINDINGS OF FACT B. The Union Organizing Drive and the ElectionOn April 25 Respondent issued a new policies andI. THE BUSINESS OF RESPONDENT procedures statement with respect to the employer-em-Respondent admits it is a Colorado corporation en- ployee relationship. On April 27 a group of employees,gaged in the sale, installation, and service of heating and including Ledford, met with Fred Haynes to discuss theair oonditioning equipment having its headquarters in new policies. Dissatisfied with the changes and withEnglewood, Colorado, and a subsidiary office in Colora- management's responses the employees met at a nearbydo Springs. It further admits that during the past year, in restaurant and discussed the possibility of seeking unionthe course and conduct of its business, it has purchased representation. Ledford's participation in both meetingsand received goods and materials valued in excess of was not remarkable as compared to any other employ-$100,000 from suppliers outside Colorado. Accordingly it ee's. He later signed a union authorization card, but soadmits, and I find, that it is an employer engaged in com- did most of the other employees. A petition was filed bymerce and in a business affecting commerce within the the Union and on June 12 a hearing was conducted inmeaning of Section 2(2), (6), and (7) of the Act. Denver with respect to it. One of the issues was thequestion of whether or not Ledford, as the head of theII. THE LABOR ORGANIZATION INVOLVED Colorado Springs service operation, was a supervisorwithin the meaning of Section 2(11) of the Act andRespondent admits, and I find, that the Union Is a whether he was properly includable in the voting unit.labor organization within the meaning of Section 2(5) of Through counsel Respondent sought a continuance ofthie Act. that hearing because it conflicted with a previously1II. THE ALLEGED UNFAIR LABOR PRACTICES scheduled trade show in which Respondent was a par-ticipant, but the hearing officer denied the motion. Re-A. Background and Participants spondent thereupon did not participate further in thehearing.Respondent is a heating and air-conditioning sales and Ledford, aware that his status was an issue, had leftservice business which holds an exclusive Trane Compa- work that day to attend the hearing. He testified with re-ny franchise for the State of Colorado and parts of Wyo- spect to his duties at Colorado Springs and subsequentlyming and Nebraska. As noted its headquarters are in En- the Regional Director issued a Decision and Direction ofglewood (a suburb on the south side of Denver)' and it Election which, among other things, found him not to behas a subsidiary office in Colorado Springs. In addition it a supervisor. A mail election was arranged and the bal-has another subsidiary office in Cheyenne, Wyoming. lots sent to all eligible voters on July 27. On August 10The business is divided into two sections, the sale of new the returned ballots were opened and counted. The elec-Trane Company equipment and the service of heating tion result showed that the Union had obtained a major-and air-conditioning equipment manufactured not onlyI Unless otherwise indicated all dates are in 1979.The parties refer to the Englewood headquarters as the "Denver" ' The Cheyenne operation, which is not really pertinent here, was runoffice. That terminology will be followed herein. by one individual who handled both service and sales. HAYNES-TRANE SERVICE AGENCY 85ity and the Regional Director 10 days later certified the evidence, other than Ledford's testimony, that eitherUnion as the exclusive bargaining representative of the agreement existed.service engineers unit, covering the Denver, Colorado On cross-examination Ledford explained the basis ofSprings, and Cheyenne offices. his accusation to Haynes that the transfer was "a unionreprisal." He said that the events which led him to thatC. Ledford's Employment at Colorado Springs conclusion involved "times when we were ostracized bythe Company." On further examination he said the Com-Ledford was originally hired by Respondent in 1979and worked in the Denver office as a service engineer pany's treatment of him was "an ignoring [sic] ...veryand worked in the Denver office as a service engineer little was said to us."until 1976 when he was transferred to Colorado Springs. little was said to us."From 1976 to 1978 he was the only service engineer in On August 14, 4 days after the ballots were countedColorado Springs and was supervised by the manager of Aldrich went to Colorado Springs. He met with LedfordColorado Springs and was supervised by the manager ofthat operation, Dick Logue. In mid-1978 Respondent at a local pancake house and a conversation covering athat operation, Dick Logue. In mid-1978 Respondentnumber of topics occurred. According to Ledford, Al-hired Mike Edde who was trained momentarily ine e d rad. drich principally "discussed the union." Ledford says Al-Denver and then assigned to Colorado Springs. Shortly drich told him "the guys had brought he [sic] and Fredthereafter Logue resigned and Ledford became the serv- Haynes to their knees with the Union, with voting in[Haynes] to their knees with the Union, with voting inice manager.4He held that position until August 27, the Union." Ledford recalled Aldrich also said1979, when the senior clerical in Colorado Springs, Lois "[Haynes] wouldn't have to sign an agreement. He justGysin, became service coordinator and Ledford began had to negotiate." In the same conversation, accordingreporting directly to Greg Koenig. to Ledford, Aldrich also told him that "the union vote isAlso on that day Jan Aldrich, the service manager, in- behind us, and that seemed to take up a lot of everyone'sformed Ledford that he was to relocate in Denver by time ...and let's continue with the work now."December 1, 3 months hence. The only reason Aldrich Aldrich agrees that on August 14 he met with Ledfordgave Ledford for the decision was "economic consider- in Colorado Springs. He had gone there to review someations." Ledford contends that Aldrich said nothing fur- job files and had picked up six files to examine. He re-ther, but there is reason to believe that Aldrich either called the pancake house conversation somewhat differ-told Ledford, or that it was a company policy well ently and places different emphasis on it. He remembersknown to Ledford because of his 1976 transfer, that Re- that when he spoke to employees, including Ledford,spondent would assume most, if not all, the costs of his during that period it was common for them to quicklyrelocation. Ledford testified that the decision came as a bring up the Union as a topic. He said he and other su-"total suprise." pervisors had been instructed to avoid conversations ofThat evening Ledford decided to ask Respondent's of- that nature but it was hard to do so because of the em-ficials to reconsider their decision. His family had ployees' persistence. He remembers the conversation inbecome well situated5in Colorado Springs and he had question as occurring in the following manner.no desire to leave that city. He says he first called Presi-dent Haynes at his home and told him he did not wish to The way I recall, Mr. Ledford alluded to the factmove back to Denver. He told Haynes that he felt the that now we are union, we are going to do this,decision was "a union reprisal"; they also discussed other this, and this. I said, as I understand it, let me ex-matters including his assertion that he and the Colorado plain the position: we are not union, we are com-Springs office had been "more or less kept in the dark as mitted to sit down and bargain in good faith to es-to what the profit pictures were." Haynes told Ledford tablish a contract; we may end up establishing thethat the decision stood and that it was an economic con- existing contract, we may forge a new contract; Isideration. Ledford later called Aldrich and had a similar don't know, but we're not union. We are committeddiscussion with him, also to no avail. Ledford testified to sit down and bargain in good faith.that in both conversations he asserted he had made anagreement with the Company in 1976 when he had With respect to Ledford's testimony that he had saidmoved to Colorado Springs that if he liked that city he something to the effect that the Union had broughtcould stay. He says another agreement was reached in Haynes and him "to their knees," Aldrich said, "I may1978 when Edde was assigned to that office. The second have used that expression. I can't honestly say that I saidagreement was to the effect that in the event it became it, but I may have."necessary to rotate an individual back to Denver it Between August 27 and mid-October Ledford's em-would be Edde, not him. Ledford says both Haynes and ployment continued in the normal fashion with one ex-Aldrich professed lack of knowledge of such agreements. ception. At some point Ledford decided he would notTheir testimony, as well as Watkins', is similar; they transfer to Denver though he may have hoped Respond-knew of no such agreements.' On this record there is no ent would change its corporate mind about requiring himto do so. On September 27 he signed a trade name affida-' Another individual. Stacy Heib, became the sales manager at that vit, actually filing it on October 2 with the Countytime. Clerk, establishing a trade name for a new heating and' Ledford's phrase was "dug in." air-conditioning business, Service Engineering, of which6 Ledford at first testified Aldrich told him the question of such an he was to be the proprietor. In addition there is his testi-agreement would be "settled in the courts." Almost immediately hebacked off saying that such a remark may have occurred in another con- mony that he had obtained a $90 receipt dated Septem-versation with Controller Watkins much later. ber 28 from the telephone company as a deposit on a 86 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness telephone. Also, he made an arrangement with This wire will serve notice that because of yourthe telephone company to buy a large Yellow Pages ad- failure to report to your assigned job today, youvertisement for Service Engineering. The dates of these have put the Company's account relationship inactivities are not quite clear but appear to have been in jeopardy. You are hereby instructed to report tolate September. On October 18 he established a business your assigned job tomorrow. Failure to complybank account for Service Engineering. with this directive will result in one week's suspen-Ledford said that on October 18 he had heard from sion without pay commencing 10-23-79 and endingLois Gysin, who was scheduling the Colorado Springs 10-31-79.employees, that he was to work on a Denver area jobbeginning Monday, October 22. He also said Koenig told On October 23 Ledford again refused to go to thehim officially of that assignment on October 19. (Gysin Denver site. When Gysin reported his refusal to Denveralso said she first told Ledford of the assignment on Oc- she was told he was to be suspended; that did not occurtober 19 and described that conversation in some detail.) immediately as there was some confusion over the exactKoenig says it was either on October 18 or 19 that he suspension period. On that day Ledford assigned himselftold Ledford he was scheduled for a Denver job involv- to go with Edde to a Colorado Springs job. His suspen-ing 2 days' work. Koenig testified Ledford responded sion actually began the following day.saying he would not go to the job and that he had re- On Thursday, November 1, Ledford was to return toceived advice that a temporary job in Denver was the work. Again he had been assigned to work a Denversame as a transfer and, if he acquiesced, it would be used area job. That morning he called Gysin to tell her heagainst him in some fashion. Koenig also reported that would not be leaving his home for some time as theLedford told him the transfer was not part of "the deal" wing window of his truck had been broken. He wasand if anyone were to go to a Denver job it should be afraid someone had broken into it the previous evening,Edde. Koenig replied he was unaware of any "deal"; Halloween night, and he needed to determine if anyKoenig later testified such arrangements did not exist for equipment was missing He told Gysin he was waitinganyone else. for the police.' She reported the situation to Denver andOn October 22 Ledford refused to go to the Denver although Watkins thought his reason for not reporting tothe Denver site was "flimsy" he tolerated the situation.jobsite. It should be noted here that Ledford had posses- the Denver site was "flimsy" he tolerated the situation.Edde went to Ledford's home to help him. Ledford didsion of a company truck and regularly used it to com- Edde went to Ledforda s home to help him. Ledford didmute from his home to work as well as driving it to var-had a discussion at the office with Watkins who hadious worksites. He was expected to drive the truck to the had a discussion at the office with Watkins who hadDenver job. He claims Koenig had said he would not beentitled to travel pay while enroute between Colorado On the next day, November 2, Ledford picked up thetruck at the Ford dealership where it was being repaired.Springs and the Denver site. Koenig was not asked that.but Haynes said it is company policy He testified that, when he attempted to drive it, theparticular question, but Haynes said it is company policyparticular qusin ....motor did not run correctly.8He told Gysin that the ve-to pay employees their standard hourly rate while en-gaged in lengthy commutes. The April 25 policies and hicle was inoperable and he wanted to leave it at thegaged in lengthy commutes. The April 25 policies andprocedures memo permitted an employee a half hour garage for repairs. Either she or someone from Denverprocedures memo permitted an employee a half hourcommute time. Ledford deemed that to be insufficient. told him to get to Denver any way he could, includingBut that provision seems aimed at the Denver-based em- using Edde's truck, but he refused. She testified that heBut that provision seems aimed at the Denver-based em-tried to get her to overrule the Denver assignment, butployees for Denver-area jobs. It appears unlikely to have she would not do so because there was nothing morehad applioation to Ledford who was in the process of pressing to do in Colorado Springs. She reported his rebeing transferred and who was being staged into Denver. pressing to Denver and was t old that someone would beOddly, Ledford never asked Aldrich who could have right down to take care of the matter.clarified the matter of travel pay. Haynes testified Led-Later that morning Watkins appeared at the Coloradoford would have been on full pay for travel time to Springs office and discharged Ledford by memo signedDenver during the transfer period. In any event, allow- by Aldrich. The memo recites four reasons for his dis-ing for the policy's half hour travel time, the amount of charge. The first and fourth reasons are connected. Themoney involved herein is probably in the neighborhood c .first recites that on two occasions he failed to report forof half an hour's pay each direction as Colorado Springs temporary job assignments and the fourth says that heis only approximately 70 miles from Denver. Ultimately had placed a customer's account in jeopardy by workingLedford conceded that the question of travel pay was on jobs which are not assigned to him. The secondnot the reason he refused to report to the Denver site; it reason given was "questionable reporting of time workedwas his refusal to work in Denver at all. on job assignments" and the third was "insubordination"Ledford's refusal to go to the Denver job on October taking the form of both "passive and active threats to22 was promptly reported to Denver by Gysin. Shortlythereafter Controller Watkins called her back to tell her X A police report was never filed. Ledford says that when he told thehe had not decided what action to take. Later that day police nothing was missing they refused to investigate his complaint.Aldrich sent Ledford a wire (originally telephoned to u The dealership later reported the truck needed new spark plug wires,but Watkins declined the repair and drove the truck to Denver. Thehim, but later put in writing by Western Union) which spark plug wires were never replaced, at least within the period pertinentread as follows: here. HAYNES-TRANE SERVICE AGENCY 87management and a challenge by yourself for management unlawful. The record does not show when that chargeto discharge you." was withdrawn, but it is conceivable that if LedfordItems one and four encompass his October and No- were aware of the manner in which Respondent wentvember refusals to report to Denver assignments. These about calculating employee efficiency, and was alsohave been explicated above. Item two involved two aware that such material would be advanced by Re-things. The first was a time report for June 12, the day spondent as a defense to an unfair labor practice charge,of the National Labor Relations Board's hearing in Ledford would understand the matter sufficiently well towhich Ledford had claimed to have worked a full 8-hour realize that changing the underlying data would under-day. However he had been off the entire morning at the mine that defense. Frankly, on this record neither factBoard hearing and had not mentioned his absence to has been sufficiently well proven for me to make anyattend the Board hearing on his timecard. This resulted findings thereon. Nonetheless Gysin's testimony was notin Aldrich's questioning the timecard. Aldrich "official- sufficiently shaken by the General Counsel or the Charg-ly" accepted Ledford's explanation that the time had ing Party for me to discredit it; by the same token nei-been worked after the hearing had ended. In fact Al- ther did Respondent clearly prove that Ledford doctoreddrich continued to doubt Ledford but, not wishing to the documents, although he may have had both themake an issue of it, let it drop. motive and opportunity to do so.The second, and more important, matter covered by The third reason listed in the discharge memo, "insub-item two involved an observation made by Gysin during ordination," involved Ledford's refusal to accept assign-Ledford's week on suspension. One of Gysin's duties was ments as noted above and also included "threats" whichto perform the paperwork on each work order to collect are not truly denied by Ledford. These involve state-data and material for proper billings to the customers. ments which he made to Koenig and Watkins to theAlthough not particularly perceived by either her or effect that "heads will be broken." Ledford denies usingLedford at Colorado Springs, some of that same data that exact phraseology but admits he commonly uses thewas used by Denver, particularly the controller's office, phrase "heads will roll" and concedes he may have usedto determine manpower efficiency. One of the calcula- that statement to both those individuals. Respondent alsotions done for that purpose was to compare the number points to a few occasions in which Ledford claimed heof billable hours per month with the number of hours ac- was compiling "dirt files" to be used against the Compa-tually billed. That was done for each job and Colorado ny in the event it carried out its demand that he move toSprings had been under some scrutiny since January be- Denver. Ledford denies making such threats but doescause of a perceived managerial inefficiency in the serv- say he was attempting to keep track of what happened toice department. According to both Haynes and Watkins him in order to support the National Labor Relationsit was these figures, together with unfavorable profit Board's charges which had been filed. Finally, Watkinsprojections, which led Haynes to decide to transfer Led- quotes Ledford, on November 1, as having "dared" Re-ford to Denver in the first place. On August 14 Watkins spondent to fire him, the challenge which is included inhad taken six files to examine for the purpose of identify- item three, Ledford denies having made that statement.ing problem areas with respect to profit efficiency.During that time he had explained to Ledford, perhaps Iv. ANALYSIS AND CONCLUSIONSin nondetail form, what his concern was. In late OctoberGysin had occasion to go through similar files and had In the foregoing section explicating the facts leadingnoticed that enclosures appeared to be stapled to the up to Ledford's discharge on November 2, I have de-folders contrary to office practice and that some of the scribed those facts which may properly be construed ashours charged to the job were not consistent with the part of the General Counsel's case-in-chief, together withhours being submitted by the service engineer, principal- appropriate dovetailing facts proven by Respondently Ledford. She thought the files had been doctored in which should be juxtaposed against it. I have not de-some fashion and thought she detected Ledford's hand scribed with detail the procedure which Respondent says(albeit in printed form) where it normally would not be it followed with respect to reaching its decision ofseen. Although uncertain of the situation, she neverthe- August 27 to require Ledford to transfer to Denver. Iless reported her observation to Watkins who, on No- have not done so beoause it is not a part of the Generalvember 1, came to Colorado Springs to conduct an in- Counsel's burden of proof nor is it particularly necessaryvestigation of the matter. After questioning everyone, in- to discuss the procedure in detail as a response to thecluding Ledford, as to whose handwriting it was, and General Counsel's proof.after determining that recalculation of those hours made Of course in every case before the Board it is the Gen-Ledford's efficiency appear better than it had been eral Counsel's burden to prove the alleged violation.before, Watkins concluded that the individual who was Here, it is somewhat difficult to follow the Generallikely to have doctored the forms was Ledford. Counsel's alternative theories. First, the General CounselI note that the proof which Watkins had against Led- alleges that Respondent's decision to transfer Ledford asford is hardly conclusive. Nonetheless both he and Al- either straightforward reprisal for the election results, fordrich testified that this matter induced them to cite it as Ledford's own union sympathies, or because he partici-one of the reasons for discharging him. It should be ob- pated in the representation case hearing. The difficultyserved that an unfair labor practice charge, Case 27-CA- with these theories is that the principal element of union6351, had been filed on September 12 alleging that Re- animus is only ephemeral, if not missing altogether. Withspondent's decision to transfer Ledford to Denver was respect to the General Counsel's claim that the decision 88 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto transfer Ledford violated Respondent's bargaining ob- Certainly the National Labor Relations Act does not re-ligation to the Union, the theory is likewise unclear. quire Respondent to sign any proposal until an agree-Normally a unilateral change case can be made without a ment is actually reached. Allowing for lay imprecisionshowing of animus. Here, however, the General Counsel on Aldrich's part, such a statement contains no animus.has alleged that Respondent's purpose was to "under- If taken as an announced refusal to sign a negotiatedmine" the Union's majority status. These varying ap- agreement, such animus does not necessarily include anproaches to the facts, rather than strengthening the Gen- intention to discriminate against employees on aeral Counsel's hand, demonstrate its weaknesses instead. hire/tenure basis.First, there is no particular showing by the General The second sentence-"he just had to negotiate"-Counsel that Ledford's union activity was any greater likewise does not clearly evidence animus of athan that of any other employee or that Respondent hire/tenure nature. Indeed, it can be understood as a rec-thought so or otherwise had reason to single out Led- ognition of the legal obligation to bargain with theford. Indeed, the initial contacts between the employees Union, though conveying the likelihood of a hard bar-and management with respect to challenging the April gaining stance. Even the statement that the Union had25 change in policy was made by a Denver employee, brought company officials "to their knees" is vague asSteve Arneson. Haynes knew that. Ledford, though he animus evidence.may have spoken out at that meeting, has not been Aldrich himself says that he told Ledford Respondentshown to be any more vocal or vociferous than anyone was obligated to bargain in good faith and that the out-else. In any event the group's dissatisfaction with come of the negotiations could be any number of varia-Haynes' response did not manifest itself to Haynes' per- bles. In a sense, therefore, Ledford's statement that Re-ception as being aimed in a union direction. That direc- spondent just had to bargain can be seen as a corrobora-tion did not materialize until after the meeting was over. tion of Aldrich's denial. Frankly, if any animus has beenHaynes has not been shown to have known who the shown here, it is more closely related to bargaining posi-union leaders were. Moreover, the General Counsel has tions to be taken shortly, not reprisals against employees.not shown Ledford to have been such a leader. Other areas of alleged animus can be found, accordingLater, Ledford signed an authorization card, but so did to the General Counsel, in campaign literature and, ap-others. And it is true that he participated in the Board parently, by the fact that Respondent did not participatehearing testifying to his status as an employee. In that in the representation case hearing. With respect to theliterature, the General Counsel's Exhibit 15, there is nosense Respondent may have deemed him to be in favorilure toof union representation. However, Ledford himself ap- animus whatsoever. Regarding Respondent's failure topears to have neutralized that effect when both before participate in the representation case hearing, that failureis adequately explained by the fact that it conflicted withand after the election he told Gysin, and others, first that is adequately explained by the fact that it conicted witha trade show in which Respondent no doubt had invest-he had not yet made up his mind, and, second, that hehad vote agins unon epreenttio. Tus ven ed a great deal of money. It did seek a continuance, buthad voted against union representation. Thus even to no avail. To derive animus from that circumstancethough he participated in the representation hearing, Re- would be inappropriate. Also cited as evidence of animuswould be inappropriate. Also cited as evidence of animusspondent's management, who had been informed by is Ledford's claim that he and Edde were "ignored"Gysin that Ledford did not favor union representation, after the election. However, the evidence does not showcould not be sure of his stance. Thus, Respondent's state that, and even if it did, it would not amount to animus. 0of knowledge regarding his union feelings and desires Also mitigating against a conclusion that RespondentAlso mitigating against a conclusion that Respondentwas not clear; Ledford sent them deliberately confusing had union animus manifesting itself in ordering Ledford'ssignals. In that circumstance it does not seem likely thattransfer is the manner of the transfer itself. First, AldrichRespondent would have picked on Ledford as opposed gave Ledford more than 90 days in which to make theto anybody else. transfer. Respondent had transferred him to ColoradoRespondent's alleged union animus, according to the Springs in the first place and considered itself to haveGeneral Counsel, can be seen from several angles. First the power to transfer him back. In both instances itsthe General Counsel points to the August 14 conversa- policy was to cover relocation costs. It was not a trans-tion between Ledford and Aldrich in which Aldrich, 4 fer designed to force Ledford to quit as it would havedays after the ballots were counted, allegedly told Led- been had union animus been the motivating force. It wasford that the Union had brought Haynes and himself "to designed to make it palatable. Second, when Ledford re-their knees." Ledford further testified that during that fused the October 22 assignment, it did not act precipi-conversation Aldrich remarked that Respondent would tously. It warned him. But Ledford's failure to heed thenot sign a contract with the Union. However, in the warning did not even result in his discharge, only asame conversation Ledford described Aldrich as having week's suspension. Respondent then tolerated his appar-said Respondent would negotiate with the Union.Ledford quoted Aldrich as saying Haynes "wouldn't '" Also in the category of nonconclusive evidence is an unsent letter tohave to sign an agreement. He just had to negotiate." In Ledford, drafted by counsel for Aldrich's signature, Resp. Exh. 6. Thatsome respects the meaning of these remarks is unclear.9letter was to have served as a warning to Ledford regarding some threatshe allegedly had made in October and during the suspension process onOctober 23. The letter does connect the threats to Ledford's Board'Aldrich may have been alluding to the Union's area agreement cover- charge, but the threats are not clearly described. In any event, the lettering other employers as the expected proposal. Haynes had earlier re- was never sent, because, according to Haynes, Ledford had already beenferred to it in compaign literature dated May 18. suspended, and that was deemed warning enough. HAYNES-TRANE SERVICE AGENCY 89ent balk of November 1, though it was suspicious of With respect to the 8(a)(5) allegation, once again theLedford's veracity. Respondent clearly did not wish to proof nears nonexistence. The General Counsel relies onlose Ledford as an employee. That being the case it is Ledford's testimony that he had an agreement with Re-hard to see what Ledford's union sympathies or the ma- spondent to the effect that Edde, not he, would be trans-jority's selection of the Union had to do with the trans- ferred to Denver should economic circumstances requirefer. The Union had won and had been certified. And, al- it. First of all, there is no reason to credit Ledford's testi-though bargaining had not yet commenced, Ledford's mony to that effect.'3But, assuming that his testimony istransfer could have had little, if any, impact on it. As credited, the agreement was a private one between himRespondent could gain nothing by way of its future rela- and Respondent. It was not a term and condition of em-tionship with the Union by transferring Ledford, I fail to ployment for employees generally. He had negotiated itsee any animus here. long before the union organizing drive and it related toThe third element in any discharge case is that of him specially, to no one else. Thus, assuming Respondenttiming. Timing, here, is double-edged. It is true that the reneged on that agreement, that act affected only him,decision to transfer Ledford was made only a week after not the terms and conditions of the other employees inthe certification became final and 17 days after the elec- the bargaining unit. It was not, therefore, a change intion results were known. But that decision also closely working conditions as contemplated by Section 8(a)(5)followed a favorable periodic evaluation given Ledford and 8(d). See Mike O'Connor Chevrolet-Buick-GMC Co.,on August 6. Because the evaluation and the retroactive Inc., and Pat O'Connor Chevrolet-Buick-GMC Co., Inc.,raise that went with it coincided with the last campaign 209 NLRB 701 at 704 (1974), and Brown & Connelly,speech before the ballots were mailed and because Al- Inc., 237 NLRB 271 at 280 (1978). Cf. Orfont Orthodonticdrich did not wish to be accused of improperly influenc- Laboratories. Inc., 156 NLRB 49 at 64-66.ing Ledford's vote, he gave it to Ledford in a sealed en- And, as with the 8(a)(3) and (4) allegations, supra, thevelope, offering to have it held by a third person pend- General Counsel's claim that the unilateral change wasing the election. designed to undermine the Union's majority status de-General Counsel does not allege this to have been im- pends on a showing of union animus. Here, as there, theproper. Furthermore this evaluation is consistent with evidence is nonexistent. There is no proof whatsoeverevaluations given Ledford previously and clearly marked that Respondent intended to undermine the Union's ma-him, if he had not already been so marked, as one of Re- jority status or that Ledford's transfer would have thatspondent's best and most qualified service engineers. forseeable effect. Furthermore, the transfer contemplatedThat fact ultimately was the reason that Respondent Ledford's continued employment in the bargaining unit.selected him over Edde as the individual to be trans- Thus, the "undermining the Union" theory also fails forferred to Denver. Clearly Denver is a larger market for lack of proof.air-conditioning and heating equipment than Colorado Accordingly, I have concluded that Respondent didSprings and clearly there would be greater need for an not violate Section 8(a)(1), (3), (4), or (5) of the Act hereindividual of Ledford's skills as opposed to those of and I shall recommend dismissal of the entire complaint.Edde's, whose experience was only slightly more than a Upon the foregoing findings of fact and upon theyear in the field. Thus, while it may be argued that the entire record in this case, I make the following:timing of the decision is close to the election results, themanner of selection tends to show that the election had CONCLUSIONS OF LAWnothing whatsoever to do with the decision. Eespondentwas most careful, and took great pains, to avoid being Inc., is an employer engaged in commerce within theaccused of misconduct with respect to Ledford's evalua-meaning of Section 2(6) and (7) of the Act.tion. Second, the market situation in Denver required 2. United Association of Journeymen and Apprenticessomeone of greater skill." ~2. United Association of Journeymen and Apprenticessomeone of greater skill. II of the Plumbing and Pipefitting Industry of the UnitedI am, therefore, unable to find that the General Coun- of the Plumbing and Pipeitting Industry of the UnitedStates and Canada, AFL-CIO, Local Union No. 208, is asel has made out a prima facie case that Respondent dis- labor organization within the meaning of Section 2(5) ofcriminated against Ledford either because he was a labor organization within the meaning of Section 2(5) ofunion activist or because it sought to take a reprisalagainst the union-represented employees generally. Cer- 3. Respondent has not engaged in any violations oftainly there is no evidence to show that Ledford's par- Section 8(a)(l), (3), (4), or (5) of the Act.ticipation in the representation case hearing had anything 13 With respect to Ledford's credibility generally, I found him to beto do with the decision. t2 glib and capable of explaining all questions in an innocent-appearingmanner. His testimony must be carefully examined. For example, his" In this respect it should be noted that Respondent has been attempt- denial that he "dared" Respondent to fire him on November I cannot being to recruit experienced service engineers to work in its Denver office credited. He was already prepared to begin his new business. He hadfor some time. It had also recently experienced a loss of three such em- committed time and money to that effort. Once he had made up his mindployees and had only been able to locate one new individual. that he was not going to Denver and had prepared for the worst, his112 Had Respondent truly wished to take a reprisal against Ledford for "dare" becomes quite likely. His frustration level was then quite high andtestifying in the representation case hearing, it could have done so as he his dare, in light of his newly seen independence, is more than a merehad provided them with ready reason, his failure to note his whereabouts possibility. Thus, where credibility matters, I cannot credit Ledford overon his June 12 timesheet. That failure did trigger an inquiry by Aldrich, others. Certainly the General Counsel has provided no reason to discreditbut he let it drop. Respondent's witnesses when compared to Ledford. 90 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and ORDER'4conclusions of law, and upon the entire record in this The complaint is dismissed in its entirety.case, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended: '" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections heretoshall be deemed waived for all purposes.